DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
Response to Arguments
Applicant's arguments filed on March 2, 2022 have been carefully considered.   
Applicant (at page 7; with emphasis added) argues,
“Zhang et al. discloses that the retort coating apparatus 20 comprises a gas inlet 42 and an associated inlet valve 44. The coating compartment 22 of the apparatus 20 can be purged with an inert gas (see paragraph [0028]). Using the pressure control system 40, a positive pressure is then created within the coating compartment 22 using the inert gas (see paragraph [0029]). Once purged, the retort chamber is heated to begin the diffusion heat treatment process (see paragraph [0030]). A reactive gas species is introduced into the coating compartment 22 at the desired reaction temperature and the deposition pressure within the coating compartment 22 (see, in
particular, paragraph [0033] and independent claim 1, last feature). The reactive gas species is introduced through the gas inlet piping 46, as disclosed in paragraph [0033] and shown in Fig. 4.
This means that Zhang et al. requires the gas inlet piping 46 to allow the introduction of a fluid, namely of the reactive gas, into the compartment 22 when the positive pressure within the coating compartment 22 is created.
Consequently, the provision of the non-return valve 203 disclosed in Lautenschläger in such a way that the feed of a fluid into the compartment 22 is stopped as soon as a particular pressure in the compartment 22 is reached, as required by the check valve as now claimed in the independent claims, contradicts the teaching of Zhang et al. In other words, providing such a valve at a corresponding position in the apparatus 20 of Zhang et al., namely at a position on the inlet piping 46, would result in that at least the introduction of the reactive gas to form an aluminide coating on the surface of the alloy component 10 inside the compartment 22 is not possible anymore. The positive pressure created within the compartment 22 would push the non-return valve into its closed position and thus, the introduction of the reactive gas via the inlet
piping 46 into the compartment 22 would not be given anymore or at least severely worsened.
For this reason, Zhang et al. teaches away from providing the non-return valve 203 of Lautenschläger, or any other valve configured to stop the introduction of a fluid into the compartment 22 as soon as a particular pressure is reached therein, in its apparatus 20.  Poor et al. cannot remedy the deficiency of Zhang et al. and Lautenschläger. Hence, the now claimed check valve, which is configured to stop the feed of the fluid via the feed valve into the reaction chamber as soon as a particular pressure is reached in the reaction chamber, is non-obvious in view of Zhang et al., Poor et al. and Lautenschläger.”
The Office respectfully disagrees.
	The purpose of the check valve (i.e., non-return valve) is to prevent the back flow of fluids from the reaction chamber into the raw material supply system, since the back flow of fluids will contaminate the raw material supply system.  The back flow is prevented by providing a check valve in a fluid feed line and configuring the check valve to activate only when a pressure in the reaction chamber, and thus a pressure in the fluid feed line which fluidly communicates with the reaction chamber via a fluid inlet, equals or surpasses the pressure of the raw material supply system.  As recognized by one of skill in the art, fluids flow from regions of high pressure towards regions of low pressure.  
In the case of Lautenschläger (see FIG. 10), a non-return valve 203 is situated between a gas supply chamber 201 and a reaction chamber 2 to ensure that the gas (i.e., inert gas) can only be fed in the direction of the reaction chamber 2, and that no gaseous or other reaction products can back flow and enter the gas feed line 200 from the reaction chamber 2 (see paragraph [0120]).  In the event that the pressure in the reaction chamber 2 rises above the gas feed pressure, i.e., the pressure in the gas supply chamber 201, the non-return valve 203 activates to block the gas feed line 200, so that gaseous or other reaction products from the reaction chamber 2 are unable to ascend into the gas feed line 200 (see paragraphs [0121]).
	Applicant’s argument that the provision of a check valve would prevent the admission of reactive gas into the reaction chamber of Zhang et al. is not found persuasive.  
Firstly, according to the rejection, the check valve was provided on the gas feed line for the admission of inert gas into the pressure vessel of Zhang et al., not the gas feed line for the admission of reactive gas.  Therefore, the check valve would not affect the admission of reactive gas into the reaction chamber.
Secondly, even if a check valve were provided on the gas feed line for the admission of reactive gas, the reactive gas would still be able to flow from a reactive gas supply system into the reaction chamber since the check valve only activates when the pressure in the reaction chamber, and thus the pressure in the gas feed line connected to the fluid inlet of the reaction chamber, equals or surpasses the pressure of the reactive gas supply system.  
	Thirdly, Applicant points to FIG. 4 of Zhang et al. to argue that reactive gas is supplied through the gas inlet pipe 46.  Zhang et al. (at paragraph [0033]) discloses that FIG. 4 shows an exemplary gas mixing schematic for introducing additional gas species into a gas stream through the gas inlet pipe 46, wherein the schematic comprises valves 80, associated piping, and gas tanks 82 to control the flow of the respective gas species through the gas inlet piping 46.  Zhang et al. also suggests that the gas mixing schematic can be used instead of multiple separate inlets (see FIG. 3; paragraph [0025]), each having its own associated valve, for respectively introducing multiple gases into the reaction chamber and providing the same result.  Zhang et al. (at paragraph [0028]) further stated that the gas inlet piping 46 was used for the admission of the inert gas into the reaction chamber for purging the reaction chamber.  
The Office disagrees with Applicant’s assertion that the provision of a check valve on the gas inlet piping 46 of Zhang et al. would prevent the admission of reactive gas into the reaction chamber 22, since the check valve is only activated when the pressure in the reaction chamber, and, hence, the pressure in the gas inlet piping 46 which fluidly communicates with the reaction chamber 22 via the gas inlet 42, equals or surpasses the pressure in the gas supply system, e.g., the pressure of gas supply tanks 82 in the case of FIG. 4.  In its inactive state, the check valve would not have prevented the flow of inert gas and/or reactive gas into the reaction chamber through the gas inlet piping 46.
Fourthly, one of ordinary skill in the art would have been sufficiently motivated to provide a check valve on any of the gas feed lines, whether for the admission of inert gas and/or reactive gas, as a safety measure to prevent the back flow of fluids from the reaction chamber into the gas supply system in the event that the pressure in the reaction chamber equals or surpasses the pressure of the gas supply system, as suggested by Lautenschläger.  One of ordinary skill in the engineering art would have further expected the added resistance to the forward fluid flow imparted by a check valve in its inactive state to be insignificant.
Therefore, for the limitation, “a check valve (23) which is configured to stop the feed of the fluid via the feed valve (21) into the reaction chamber (2) as soon as a particular pressure is reached in the reaction chamber (2)” in claim 1, the particular pressure is considered a pressure of the reaction chamber which equals or surpasses the pressure of the gas supply system.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0315694) in view of Poor et al. (US 5,211,820) and Lautenschläger (US 2011/0226608).
Regarding claims 1 and 2, Zhang et al. discloses a pressure vessel (i.e., a retort coating apparatus 20, operable under positive pressure; see FIG. 2-3) comprising:
a reaction chamber as a pressure space (i.e., a compartment 22 defined by a retort chamber 24, functioning as an inert atmosphere enclosure operable under positive pressure, see paragraphs [0021], [0029]) for the initiation and/or facilitating of chemical and/or physical pressure reactions of samples accommodated therein (i.e., for performing a diffusion heat treatment process under positive pressure on alloy components 10; see, e.g., paragraphs [0029], [0031]-[0038]);
a fluid inlet (i.e., a gas inlet 42) with a feed valve (i.e., an inlet valve 44) which is adjustable between an open position, for feeding a fluid into the reaction chamber, and a closed position, for stopping the feed of the fluid;
a fluid outlet (i.e., a gas outlet 52) with a discharge valve (i.e., an outlet valve 54), which is adjustable between an open position, for discharge of the fluid out of the reaction chamber, and a closed position, for stopping the discharge of the fluid out of the reaction chamber; and
a control device (i.e., a control device including a pressure control system 40; see paragraphs [0024]-[0026]) configured to control the feed valve 44 and the discharge valve 54, such that the reaction chamber 22 is flushed via the feed and discharge valves situated in the open position (i.e., “… the coating compartment 22 can be purged with an inert gas, supplied via the gas inlet 42 and optionally exhausted through the gas outlet 52,” see paragraph [0028]; the valves 44 and 54 must be in the open position to enable the disclosed supply of the inert gas via the gas inlet 42 and the exhaust of the inert gas through the gas outlet 52; see also paragraph [0008], wherein “Generally, the gas inlet, the inlet piping, and the inlet valve are configured to control inflow of a gas into the coating compartment, while the gas outlet, the outlet piping, and the outlet valve are configured to control flow of gas out of the coating compartment.”); and at least the discharge valve 54 switches from the open position into the closed position after the flushing operation is complete, wherein the control device is configured to control the feed valve 44 such that, after the switch of the discharge valve 54 into the closed position, the feed valve 44 remains in the open position, such that the reaction chamber 22 is pressurized by means of the fluid fed via the feed valve 44 (i.e., Zhang et al. discloses that after purging/flushing the reaction chamber 22 with inert gas, “Using the pressure control system 40, a positive pressure (i.e., greater than atmospheric pressure of 1.0 bar) is then created within the coating compartment 22 using the inert gas,” at paragraph [0029]; the outlet valve 54 for the gas outlet 52 must be changed to the closed position and the inlet valve 44 for the gas inlet 42 must remain in the open position in order to enable the disclosed creation of a positive pressure in the reaction chamber 22 using the inert gas).
Zhang et al. discloses that the reaction chamber 22 is purged/flushed with inert gas in order to prevent oxidation on the samples 10 during the diffusion heat treatment process (see paragraph [0029]).
Zhang et al. (at paragraph [0026]) also discloses that for the control device,
“… memory device(s) may generally be configured to store suitable computer-readable instructions that, when implemented by the processor(s), configure the pressure controller 70 to perform various functions including, but not limited to, monitoring one or more pressure conditions within the coating compartment 22 and the partial pressure of the gaseous reactants.  In addition, the pressure controller 70 may also include various input/output channels for receiving inputs from sensors and/or other measurement devices and for sending control signals to the various components of the pressure control system 40 (e.g., the inlet valves and/or outlet valves).”
Zhang et al., however, fails to disclose that the control device includes an input channel for receiving an input from an oxygen sensor, specifically; wherein the oxygen sensor detects an oxygen content in the reaction chamber 22 and signals whether a predetermined oxygen content is undershot (i.e., indicative of whether the reaction chamber has been sufficiently flushed with the inert gas).
Poor et al. discloses an apparatus (i.e., a “Furnace Application”; at column 20, line 65 to column 23, line 38) comprising a reaction chamber (i.e., an annealing furnace 30; FIG. 1) for processing a material accommodated in the reaction chamber (i.e., for annealing coiled steel strips in a non-oxidizing atmosphere); a fluid inlet with a feed valve (i.e., an inert gas (nitrogen) line with a controlling valve 35 linked to a microprocessor 20; FIG. 1) for feeding a fluid (i.e., inert gas (nitrogen) as a purge gas) into the reaction chamber; a fluid outlet (i.e., via a ceramic tube 163 and an exhaust conduit 185 connected to an exhaust outlet 61, to be connected to an inner cover or base plate of the furnace 30 in a manner similar to that shown in FIG. 9; see column 23, lines 11-15; also, see column 22, lines 13-27) for discharging fluid from the reaction chamber; and, specifically, an oxygen sensor (i.e., an oxygen sensor housing 44 containing a probe; FIG. 9) for detecting an oxygen content in the reaction chamber and for signaling whether a predetermined oxygen content is undershot, i.e., indicative of whether the reaction chamber has been sufficiently flushed with the inert gas (i.e., “Furnace 30 is initially purged by controlling valve 35 with the inert gas (nitrogen) until probe 40 senses a first predetermined electrical signal within an electrical output range typically associated with what the oxygen content in nitrogen would usually be.  This would be somewhere in excess of 25 millivolts and significantly less than 1 volt.  When this signal is reached, purging is discontinued…,” see column 23, lines 15-23; also, FIG. 4; column 22, line 65 to column 23, line 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an oxygen sensor for detecting an oxygen content in the reaction chamber of the pressure vessel of Zhang et al. because the oxygen sensor would enable a signal indicative of the oxygen content in the reaction chamber to be sent to the control device, so that the flushing operation by the fluid can be automatically discontinued once a predetermined oxygen content has been undershot, i.e., once the reaction chamber has been sufficiently flushed by the inert gas, as taught by Poor et al.  
The combination of Zhang et al. and Poor et al. fails to disclose a check valve configured to stop the feed of the fluid via the feed valve into the reaction chamber as soon as a particular pressure is reached in the reaction chamber.
Lautenschläger discloses a pressure vessel (see FIG. 10; paragraphs [0114]-[0117]) comprising a reaction chamber 2 as a pressure space for the initiation and/or facilitation of chemical and/or physical pressure reactions of samples P accommodated in the reaction chamber; a fluid inlet FE and a valve (i.e., a valve of the gas cylinder 205) for feeding a fluid into the reaction chamber (i.e., an inert gas from the gas cylinder 205, for purging the reaction chamber); and a fluid outlet FA with a valve 209 for discharging the fluid out of the reaction chamber.  Specifically Lautenschläger discloses that the pressure vessel further comprises a check valve (i.e., one or more non-return valves 202,203; see paragraph [0120]) configured to stop the feed of the fluid into the reaction chamber 2 as soon as a particular pressure is reached in the reaction chamber (i.e., the flow of inert gas from the cylinder 205 to the reaction chamber 2 stops once the pressure in the reaction chamber 2 rises above the gas feed pressure; see paragraph [0121]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a check valve configured to stop the feed of the fluid via the feed valve into the reaction chamber as soon as a particular pressure is reached in the reaction chamber in the modified pressure vessel of Zhang et al. because the check valve would prevent the passage of gaseous or other reaction products into a feed line of the fluid, at least as far as the check valve, once the pressure within the reaction chamber rises above the pressure at which the fluid is fed to the reaction chamber, as taught by Lautenschläger (see paragraph [0121]).
Regarding claim 4, Zhang et al. (see FIG. 2-3) discloses that the feed valve 44 and the discharge valve 54 are provided above the sample 10 accommodated in the pressure vessel.
Regarding claims 5 and 16, Zhang et al. (see FIG. 2-3) discloses a feed line (i.e., inlet piping 46) connected to the feed valve 44 and the fluid inlet 42, which serves for feeding the fluid as a flushing gas into the reaction chamber 22; wherein the feed line 46 opens into the fluid inlet from outside the pressure vessel.
Regarding claims 6 and 17, Zhang et al. (see FIG. 2-3) discloses a discharge line (i.e., outlet piping 56) connected to the fluid outlet 52 and the discharge valve 54 for discharging the fluid comprising oxygen from the reaction chamber 22, wherein the discharge line 56 opens into the fluid outlet from outside the pressure vessel.
Regarding claim 7, Poor et al. discloses that the oxygen sensor (i.e., at the oxygen sensor housing 44, FIG. 9) is located outside of the reaction chamber 30 and connected to a discharge line leading from the reaction chamber.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing day of the claimed invention to likewise provide the oxygen sensor outside of the reaction chamber 22 and connected to a discharge line 56 leading from the reaction chamber 22 in the modified pressure vessel of Zhang et al. (see FIG. 2-3).  However, the specific positioning of the oxygen sensor downstream from the discharge valve 54 in the modified pressure vessel of Zhang et al. would have been an obvious matter of design choice to a person of ordinary skill in the art because Applicant has not disclosed that positioning the oxygen sensor downstream of the discharge valve provides an advantage, is used for a particular purpose, or solves a stated problem.  Furthermore, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the oxygen sensor alternatively located upstream of the discharge valve because either the upstream or the downstream location would enable the oxygen content of the fluid that was discharged from the reaction chamber to be determined.  In fact, Applicant’s specification (at page 14, lines 1-4) states, “… the oxygen sensor 33 may be provided downstream of the discharge valve 31.  The oxygen sensor 33 may however also be provided upstream of the discharge valve 31.”
Regarding claim 15, the same comments with respect to Zhang et al., Poor et al., and Lautenschläger apply (see rejection of claim 1 above).  Zhang et al. further discloses a method of operating the pressure vessel 20 (see FIG. 2-3) comprising the steps of flushing the reaction chamber 22 via the fluid inlet 42 and the fluid outlet 52 and the open feed and discharge valves 44 and 54 by means of a fluid (see paragraph [0028]), and closing at least the discharge valve 54 after the step of flushing the reaction chamber 22 has been completed (i.e., the outlet valve 54 must be closed to enable the disclosed positive pressure to then be created within the compartment 22 using the inert gas; see paragraph [0029]).  The method steps of detecting the oxygen content in the reaction chamber 22 with the oxygen sensor, and closing at least the discharge valve 54 as soon as the detected oxygen content undershoots a predetermined oxygen content, naturally follow from the combined teachings of Zhang et al. and Poor et al., and the method step of stopping, with the check valve, the feed of the fluid via the feed valve 44 into the reaction chamber 22 as soon as a particular pressure is reached in the reaction chamber, naturally follows from the combined teaches of Zhang et al., Poor et al., and Lautenschläger, wherein the “particular pressure” is considered a pressure of the reaction chamber 22 which equals or surpasses the pressure of the inert gas supply system.
Regarding claims 19 and 21, Zhang et al. discloses that the fluid comprises an inert flushing gas to prevent oxidation of the samples 10 in the reaction chamber (i.e., an inert gas is supplied by the gas inlet 42 and used for purging the compartment 22, see paragraph [0028]).
Regarding claims 20, 22, and 23, Zhang et al. does not disclose that the fluid comprises: a reductive gas, argon and/or hydrogen, or 5 vol. % hydrogen. 
However, Poor et al. (see column 22, line 35 to column 23, line 38) discloses an inert gas for purging oxygen from a furnace used for annealing coiled steel strips under a non-oxidative atmosphere, wherein the inert gas typically comprises nitrogen or other inert gases such as argon.  Poor et al. further discloses a reductive gas such as hydrogen can be supplied as a “scavenger gas” to react with the oxygen.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fluid comprising a reductive gas or argon and/or hydrogen for the inert flushing gas in the modified method of Zhang et al. because such fluids would have been suitable for purging/removing oxygen from reaction chamber to establish a non-oxidative atmosphere within the reaction chamber and thereby prevent oxidation of the samples during a heat treatment operation, as taught by Poor et al.
	While Poor et al. does not specifically disclose that the inert gas comprises “5 vol. %” of hydrogen, the specific percent volume of hydrogen is not considered to confer patentability to the claim because the precise percent volume of hydrogen would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the volume percent of hydrogen being supplied to the reaction chamber in the modified method of Zhang et al. in order to sufficiently “scavenge” oxygen in the reaction chamber and reduce the amount of oxygen in the reaction chamber to the desired level, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Allowable Subject Matter
Claims 14 and 18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774